Citation Nr: 1517545	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses for emergency treatment received at St. Clare Hospital on March 10, 2013.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the Department of Veterans Affairs (VA) Northwest Network Payment Center, of Portland, Oregon.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks payment of or reimbursement for medical expenses for emergency treatment received at St. Clare Hospital on March 10, 2013, including from medical service providers residing at that medical facility.

I.  Pre-authorized medical expenses

A claimant is entitled to reimbursement/payment for medical treatment where VA authorizes payment for that treatment in advance.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2014).  In the case of an "emergency," authorization may be deemed as prior authorization if an application (formal or informal) is made within 72 hours after the veteran's admission at a non-VA facility.  The facts must show that an emergency existed at the time of the veteran's admission to a non-VA facility.  38 C.F.R. § 17.54.

Here, the Veteran asserts that prior to rendering any treatment on March 10, 2013, a physician from St. Clare Hospital obtained pre-authorization for medical expenses from VA via phone and facsimile.  See Substantive Appeal (June 2013).  Further development is needed to substantiate the Veteran's claim.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

II.  Unauthorized medical expenses

When a veteran receives treatment at a non-VA facility without prior authorization, a proper claimant may still be entitled to reimbursement for the cost of such care if certain requirements under 38 U.S.C.A. § 1728 or § 1725 are met.

A.  38 U.S.C.A. § 1728

Repayment or reimbursement under 38 U.S.C.A. § 1728 requires a service-connected disability or participation in a vocational rehabilitation program.  See 38 U.S.C.A. § 1728(a) (West 2014).

Here, the Veteran is does not have a service-connected disability and there is no indication that he participated in a vocational rehabilitation program.

B.  38 U.S.C.A. § 1725

Payment or reimbursement under 38 U.S.C.A. § 1725(a) is authorized for qualifying emergency services provided for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725(a) (West 2014).  A veteran may be eligible for reimbursement under 38 U.S.C.A. § 1725 provided that the veteran is an active participant in VA health care and is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if he or she is enrolled in the VA health care system and received VA health care within the 24-month period preceding the unauthorized emergency treatment.

Here, the evidence suggests that the Veteran may have been an active participant in VA health care within the 24-month period preceding March 10, 2013.  Specifically, upon admission to St. Clare Hospital on March 10, 2013, the Veteran reported that VA provided his primary care.  See Admission Record (Mar. 2013).  Administrative notes in the Veteran's file show that the VA Medical Center requested the Veteran's claims file in July 2013 and September 2013.  However, although a separate folder has been associated with the medical reimbursement folder, there is no indication as to whether the Veteran's records have not been obtained or simply do not exist.  Accordingly, any outstanding VA treatment records must be associated with the claims file, and if such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for any records (phone, facsimile, or other) showing that VA authorized St. Clare Hospital, or any medical professional residing at that facility, to render medical treatment on March 10, 2013.  Upon receipt of such, take appropriate action to obtain the requested records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's complete VA treatment records, if any.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain from VA any records (phone, facsimile, or other) showing that VA authorized St. Clare Hospital, or any medical professional residing at that facility, to render medical treatment on March 10, 2013.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

